Citation Nr: 1513036	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  04-20 634A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability.

2.  Entitlement to compensation for disability manifested by throat swelling and ear aches, claimed as secondary to a gastrointestinal (GI) disability.

3.  Entitlement to service connection for disability manifested by painful gums and teeth, claimed as secondary to a GI disability.  

4.  Entitlement to a rating in excess of 30 percent for irritable bowel syndrome (IBS) with gastritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1973 to April 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2003 (which denied service connection throat and earache and gums and teeth disabilities, and continued a 10 percent rating for IBS) and August 2009 (which declined to reopen a claim of service for a psychiatric disability) rating decisions by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  Hearing were held before a hearing officer/decision review officer (DRO) (in November 2004 and in February 2010) and before the undersigned (in September 2006); transcripts of the hearings are in the record.  In March 2007, the issues of service connection for disabilities manifested by throat swelling and frequent ear aches and by pain in the gums and teeth, and seeking a rating in excess of 10 percent for IBS were remanded for further development.  A March 2012 rating decision increased the rating for IBS/gastritis to 30 percent, effective from December 2002 (date of claim).  As the Veteran has not expressed satisfaction with that rating, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

Inextricably intertwined claims of service connection for GERD and residuals of gall bladder removal have been raised (see discussion in remand below), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.
The issues of service connection for a psychiatric (on de novo review), and for disabilities manifested by throat swelling and ear aches and by painful gums and teeth, and for a rating in excess of 30 for IBS are being REMANDED to the AOJ.  VA will notify the Veteran if action on her part is required.


FINDINGS OF FACT

1.  A February 1999 Board decision denied the Veteran service connection for a psychiatric disability, to include PTSD, finding that the claim was not well-grounded (with underlying findings that held, in essence, that an underlying stressor event for a diagnosis of PTSD was not shown, and that the diagnosed psychiatric disabilities were not shown to be related to her service).  

2.  An unappealed May 2005 rating decision declined to reopen the claim of service connection for a psychiatric disability, to include PTSD.  

2.  Evidence received since the May 2005 rating decision includes the Veteran's sworn testimony account of a stressor event in service and the assertion of a new (and plausible) secondary service connection theory of entitlement that has not been adequately developed/adjudicated; it relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

New and material evidence has been received, and the claim of service connection for a psychiatric disability, to include PTSD, to include PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as this decision reopens the claim of service connection for a psychiatric disability, there is no reason to belabor the impact of the VCAA in the matter; any notice defect or duty to assist omission is harmless.

Factual Background, Legal Criteria, and Analysis

A February 1999 Board decision denied the Veteran service connection for a psychiatric disability, to include PTSD, finding that the claim was not plausible.  Underlying that conclusion were findings, in essence, that the Veteran's accounts of stressor events in service were not credible (and that there was no corroborating evidence of a stressor event underlying a diagnosis of PTSD), and that the other psychiatric diagnoses noted in the record were unrelated to service.  That decision is final.  38 U.S.C.A. § 7104.  An unappealed May 2005 rating decision denied the Veteran's petition to reopen the claim of service connection for PTSD, and she did not submit new and material evidence within the following year,  Accordingly, that decision is also final.  .  The claim was denied in on the basis that new and material evidence had not been submitted to reopen the claim.  The Veteran did not appeal that decision and it became final.  38 U.S.C.A. § 7105.

When there is a final AOJ or Board denial on a claim of service connection, such claim may not be reconsidered, and allowed based on the same evidence as considered in the final decision.  See 38 U.S.C.A. §§ 7104, 7105.  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the claim may be reopened and considered de novo.   

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has endorsed a liberal interpretation of the phrase "raises a reasonable possibility of establishing the claim", indicating it must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, credibility of the new evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The evidence of record at the time of the May 2005 rating decision included: the Veteran's STRs, which did not note a history, complaint, treatment or diagnosis of a psychiatric disorder; a September 1992 VA Medical Center (VAMC) hospital summary with an Axis I diagnosis of "Bipolar, posttraumatic stress syndrome"; private psychiatric evaluation/treatment reports, which noted diagnoses of major depressive disorder, borderline personality disorder, and dysthymia; a clinical psychologist's statement that the Veteran's "many incapacitating symptoms are very much consistent with a diagnosis of post-traumatic stress secondary to sexual assault.  These symptoms emerged while [the Veteran] was in the military and have continued to plague her ever since"; VA treatment reports, which note diagnoses of sleep disorder, anxiety, PTSD with anxiety and depression, schizoaffective disorder versus bipolar schizoaffective type; and the Veteran's testimony at a November 2004 RO hearing.  
Pertinent evidence received since the May 2005 rating decision includes: the Veteran's service personnel records; VA treatment reports, which note various psychiatric diagnoses; written statements of the Veteran, her ex-husband and a friend, which describe the alleged sexual assault in service and the Veteran's postservice emotional state; transcripts of the Veteran's testimony at the February 2010 DRO hearing; the report of a June 2011 VA psychiatric examination and the Veteran's representative's January 2015 brief.  

The pertinent new evidence received since the May 2005 RO rating decision includes the Veteran's lay statement relating that after she was sexually assaulted in service she experienced nervousness, episodes of diarrhea, urinary frequency, and weight loss.  Her representative argued that her IBS aggravated her psychiatric disorder.  For the purpose of reopening, the Veteran's reports of physiological effects from the alleged assault in service (as well as the other lay statements submitted in support of her claim) are presumed credible; as they could be corroborative evidence of a stressor event in service, they relate to an unestablished fact necessary to substantiate the claim, and (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra) raise a reasonable possibility of substantiating the claim.  Accordingly, the new evidence received is both new and material, and the claim of service connection for a psychiatric disability must be reopened.  De novo review of the claim is discussed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a psychiatric disability is granted.






REMAND

The Board finds that further development of the record is necessary with respect to the remaining claims, as well as the reopened claim of service connection for a psychiatric disability.  

Regarding service connection for a psychiatric disability, the Veteran contends, in part, that she has PTSD from being sexually assaulted in service; she also claims she felt stress throughout service, beginning in boot camp.  On June 2011 VA examination the examiner found that the Veteran did not meet the criteria for [a diagnosis of PTSD] essentially because her account of a sexual assault in service was unverified.  Such rationale does not reflect consideration of the regulatory provisions indicating that a sexual assault stressor may be verified by evidence of contemporaneous changes or of the lay accounts of physiological changes by the veteran and on her behalf.  Furthermore, the alternate secondary service connection theory of entitlement must also be considered/addressed on remand.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  Another VA examination to secure an medical advisory opinion in the matter is necessary.

Regarding the claims of service connection for disabilities manifested by throat swelling and ear aches, and by painful gums and teeth (both as secondary to a gastrointestinal (GI) disability), a review of the record found an October 2005 otolaryngology consult report assessment of GERD, secondary periodontal disease, left anterior tonsillar pillar mass, likely inflammatory origin due to GERD; notably, GERD is not service-connected.  A March 2012 addendum to a June 2010 VA examination notes that throat swelling and ear aches are not caused by gastritis and are therefore not as likely as not related to the gastritis/IBS.  The opinion is conclusory (unaccompanied by rationale), and therefore inadequate for rating purposes.  An examination to obtain an adequate medical opinion is necessary.

A June 2003 dentistry consult report notes "Did not appreciate generalized decalcification of teeth, erosion of tooth enamel, severe decay, or gum disease - which would be caused by stomach acids and enzymes from vomiting."  On June 2010 VA examination the examiner noted that "If erosion of enamel is found on dental exam, it is as likely as not that this has been caused by chronic GERD."  On June 2010 dental examination generalized periodontal [gum] disease was diagnosed.  The dentist opined that it was not the gastritis or GERD that caused the Veteran's tooth and gum pain; it appeared to be the lack of regular dental care throughout her life and smoking that had caused her periodontal condition.  As this opinion appears to conflict with the opinion on June 2003 dentistry consult, clarification is needed.  

The Veteran seeks an increased rating for IBS currently rated 30 percent under 38 C.F.R. § 4.114, Diagnostic Codes (Codes) 7307-7319 (for gastritis and irritable colon).  Under Code 7307 a higher (60 percent) rating is warranted if gastritis (identified by gastroscope) is manifested by large ulcerated or eroded areas.  Antral erosion (identified by endoscope) was noted on VA stomach examination in June 2010.  The Veteran alleges worsening; the December 2012 examination did not include findings adequate to assess the severity of any worsening.  

Furthermore, the Veteran alleges (rightfully) that the service connected GI disability entity, as characterized in ratings, does not acknowledge her gall bladder removal (which she claims should also be compensated under 38 U.S.C.A. § 1151).  [While 38 C.F.R. § 4.114 prohibits combining ratings for gall bladder removal and IBS, it provides that the rating under the code for the predominant disability picture to be elevated to the next higher level, where the severity of the overall disability warrants it.]  

As the Veteran receives ongoing treatment for the disabilities at issue and updated records of VA evaluations and treatment for such disabilities may contain pertinent information and are constructively of record, such records must be secured.

Accordingly, the case is REMANDED for the following:

1.  With respect to secondary service connection for a psychiatric disability the AOJ should provide the Veteran all VCAA-mandated notice.  She should have opportunity to respond.
2.  The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for the disabilities on appeal.

3.  The AOJ should thereafter arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely etiology of her psychiatric disability.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon examination/ interview of the Veteran, and review of pertinent history, the examiner should provide opinions that respond to the following:

a) What is (are) the diagnosis(es) for the Veteran's current psychiatric disability(ies)?  Specifically, does she meet the criteria for a diagnosis of PTSD based on a sexual assault in service stressor event?  If not, please explain, to include consideration of the lay statements submitted by, and on behalf of, the Veteran.

b) For each chronic psychiatric disability other than PTSD diagnosed, please opine whether such disability at least as likely as not (a 50 % or better probability) is related to the Veteran's service, to include her report of stress beginning in boot camp.  

c) Was any psychiatric disability diagnosed at least as likely as not (a 50 % or better probability) caused or aggravated by a service connected disability (as of now IBS and gastritis)?  

d) If a diagnosed psychiatric disability is found to not be directly related to the Veteran's service, or to have been caused or aggravated by the service-connected IBS and gastritis, please identify the etiology considered more likely?

The examiner must explain the rationale for all opinions. 

4.  The AOJ should also arrange for a dental examination of the Veteran to determine the likely etiology of her painful gums and teeth.  The Veteran's entire record (to include this remand) must be reviewed by the dentist conjunction with the examination.  Upon examination of the Veteran, and review of pertinent history, the examiner should provide opinions that respond to the following:

Please identify (by diagnosis) each gum and tooth disability found, and the likely etiology for each such disability diagnosed.  It should be noted whether the Veteran has generalized decalcification of the teeth, erosion of tooth enamel, or severe decay.  Is it at least as likely as not (a 50% or better probability) that any such disability diagnosed is a complication of, or caused or aggravated by, her service connected IBS/gastritis?  

The dentist must include rationale for the opinion (that includes acknowledgment of the above-cited opinions in this matter, expressing (with explanation) agreement or disagreement with each.

5.  The AOJ should also arrange for an otolaryngologic examination of the Veteran to determine the nature and likely etiology of her disability manifested by throat swelling and earaches.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon examination of the Veteran, and review of h, the examiner should provide opinions that respond to the following:

Please identify (by diagnosis) any/each such disability found, and also identify the likely etiology for each such disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the disability is a complication of/was caused or aggravated by her service connected IBS and gastritis ?  The examiner should elicit from the Veteran her theory of entitlement to the benefit sought, and comment on it.

The examiner must include rationale with the opinion.  

6.  The AOJ should also arrange for a gastrointestinal diseases examination of the Veteran to assess the severity of her IBS and gastritis.  A copy of the criteria in 38 C.F.R. § 4.114 , Codes 7307, 7346, should be available to the for review in conjunction with the examination (and the findings must address all factors mentioned in the rating criteria).  Any indicated tests or studies should be completed.  The examiner should describe findings in detail, specifically noting the presence or absence of the symptoms and impairment in the Codes 7307 and 7346 criteria for ratings for the disability above 30 percent.  The examiner should specifically indicate whether the manifestations include large ulcerated or eroded areas or produce severe impairment of health. 

The examiner must explain the rationale for all opinions, citing to supporting clinical data.

7.  The AOJ should then review the record, arrange for all further development indicated, and adjudicate the inextricably intertwined claims for compensation under 38 U.S.C.A. § 1151 for residuals of gall bladder removal (and if indicated on clarification, service connection for GERD).  The Veteran should be advised that those issues are not before the Board, and will be before the Board only if he perfects an appeal from a negative determination.  

8. The AOJ should then review the record and readjudicate the remanded issues.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


